DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 Nov 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simmons US 6,190,299 B1 (Simmons).

Regarding Claim 1:
Simmons discloses, an apparatus for the production of a cushion product from a single or multilayer continuous paper strip, comprising (Abstract, FIG. 1): 
a chute-like preforming station (FIG. 1, #46, Col. 3, lines 23-26) for a compression of the paper strip (FIG. 1, #30, Col. 3, line 6-9) in a transverse direction; and 
a deformation station (FIG. 1, #38, Col. 3, lines 14-17) following up the preforming station (FIG. 1, #46, Col. 3, lines 24-28) in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66) of the paper strip (#30) having two embossing rollers (FIG. 1, #64, Col. 4, lines 21-24) engaging into each other in a deformation area (See below diagram) in order to form the paper strip (#30) to a cushion product (Col. 2, lines 55-59) with at least one crumple hollow space (Col. 3, lines 61-65) extending in a longitudinal direction (Col. 3, lines 61-65), 
wherein the preforming station (#46) further comprises:
a lifting unit (FIG. 1, #66, Col. 4, lines 16-20) that is positioned upstream in the feed direction of the embossing rollers and is configured for exclusively lifting a central area of the paper strip (#30) without lifting other areas of the paper strip, wherein the central area of the paper strip to be lifted is arranged central in a transverse direction of the paper strip (FIG. 2, #70 – illustrates the center area of the sheet-like material as the distance between the upstanding walls (70). However, there are other areas of the sheet-like material that are not lifted such as in the conversion assembly (14), the upstream end (24), and the assembly (38) areas).


    PNG
    media_image1.png
    313
    353
    media_image1.png
    Greyscale




Regarding Claim 3:
Simmons discloses as above claimed, wherein the lifting unit (66) is configured to lift the central area of the paper strip (30) at vertical height (FIG. 3, #66 has a vertical height from the upstream end) of the deformation area (see above illustration), wherein the embossing rollers (64) comprise a pitch circle diameter whose contact point defines a deformation plane (FIG. 1, Col. 4, lines 22-24, the contact point of the gears (64)), wherein the lifting unit (66) lifts the central area of the paper strip (30) up to at least the height of the deformation plane (FIG. 1, Col. 4, lines 22-24).

Regarding Claim 6:
Simmons discloses as claimed above, wherein the preforming station (FIG. 2, #46) comprises guiding members (FIG. 1, #44) for supporting the folding or rolling of the paper strip (30) in the preforming station (46), between lateral chute inner walls (FIG. 3, #46 illustrates the inner chute walls) of the preforming station (46), wherein each guiding member (44) illustrates each runs parallel to each of 

Regarding Claim 7:
Simmons discloses as above claimed, wherein the lifting unit (66) lifts the central area of the paper strip (30) up to above the lower edge of the guiding members (44) or of the down-holder unit, wherein the lifting unit (66) lifts the central area of the paper strip (30) up to below the upper edge of the guiding members (44).

Regarding Claim 9:
Simmons discloses as claimed above, wherein the deformation station (38) has an inner channel (FIG. 1, #38 has an inner channel), configured for guiding the preformed paper strip (30), having channel walls with recesses (FIG. 1, #38 has recesses in inner channel), each being protruded by an embossing roller (FIG. 1, #64), wherein the lower guiding surface (FIG. 3, #50 just below exit) of the deformation station (38) merges kink-free or with a transition edge in the inner channel (FIG. 1, #54 starts to transition).

Regarding Claim 10:
Simmons discloses as claimed above, further comprising a guiding unit (FIG. 1, #66) is positioned upstream of the preforming station (46) in the paper feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66) for the adjustment of the paper strip (30) for the preforming station (46).

Regarding Claim 11:
Simmons discloses as claimed above, wherein the guiding unit (66) comprises a sliding edge (FIG. 5, #66 has a sliding edge between #70 and the horizontal plane of #66) or a deflection roller.

Regarding Claim 12:
Simmons discloses as claimed above, wherein the compression comprises a folding or a rolling of the paper strip (FIG. 1, #30, Col. 1, lines 52-56).

Regarding Claim 13:
Simmons discloses as claimed above, wherein the lifting unit (66) is configured to leave free spaces on both sides of the lifting unit for generating hollow crumple spaces of material web (FIG. 2, #66 – illustrates the plan view in which there is space on the left and right side of 66).


Regarding Claim 14:
Simmons discloses as claimed above, wherein the other areas of the paper strip are areas that are not the central area of the paper strip (FIG. 1, #24 – illustrates the upstream area of the sheet-like material that has other sections not just the central area of the sheet-like material).            



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons.

Regarding Claim 2:
Simmons discloses as above claimed. Simmons further discloses, wherein the preforming station (46) comprises a lower guiding surface (FIG. 3, #44, Col. 3, lines 24-27) from which the lifting unit (66) causes a harmonic or continuous upward sloping lifting (FIG. 1, #14 illustrates the upward slope) of the paper strip (30).
Though Simmons illustrates the upward sloping lifting (FIG. 1, #14) of the paper strip (30) it does not explicitly disclose the actual value of the slope and it would be obvious that Simmons’ slope have a height or wherein the paper strip is at least 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to select the appropriate slope of the paper strip (30), since it has been held that where the 

Regarding Claim 8:
As combined, Simmons discloses as above claimed. Simmons further discloses,  wherein the distance from the rotation axis (FIG. 2, #64 has rotation “axis”) of one of the embossing rollers (64) to the lifting unit (66) in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66).
Though Simmons illustrates rotation axis (FIG. 2, #64 has rotation “axis”) of one of the embossing rollers (64) to the lifting unit (66) in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66) it does not explicitly disclose the actual distance among the components and it would have been obvious that Simmons’ components would have distances.  However, Simmons does not disclose, at least as great as an embossing roller radius and also the distance of one of the embossing rollers (64) to the lifting unit (66) in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66) is different from a distance from the rotation axis of one of the embossing rollers to the rear end of the guiding member in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to arrange the components so as to attain the necessary distances, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (I).  Please note that the instant application, Specification, page 12, paragraphs [0046-48], applicant has not disclosed any criticality for the claimed limitations. Additionally, since Simmons is an analogous apparatus for the production of a cushion product and thus provides the general conditions for the claimed invention, it would be further .


Claim 4 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simmons, and further in view of Chan et al. US 10,625,484 B2 (Chan).

Regarding Claim 4:
Simmons discloses as above claimed.  As discussed, Simmons further discloses, the lifting unit (66) formed in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66).
Simmons does not disclose, wherein the lifting unit (66) comprises a wedge being formed in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66) at least in sections sloping upwards, wherein the wedge comprises a cross-sectional area in the transverse direction narrowing upwardly from a lower base of the wedge in the vertical direction, wherein the wedge comprises a saddle area of constant height at its rear section in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66).
However, Chan teaches, a wedge (FIG. 6, #100, Co. 8, lines 50-53) being formed in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66) at least in sections sloping upwards (FIG. 6, “C”, Col. 8, lines 66-67 and Col. 9, lines 1-3), wherein the wedge (100) comprises a cross-sectional area in the transverse direction narrowing upwardly from a lower base of the wedge (100) in the vertical direction (FIG. 6, “C”, as the expander 100 goes in direction “C”, the cross-sectional area in the transverse direction narrows), wherein the wedge (100) comprises a saddle area (FIG. 5, #100, top of the expander is a constant height) of constant height at its rear section in the feed direction (FIG. 1, #24, #26, Col. 2, lines 64-66).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Simmons and Chan before the effective filling date of the invention to modify the forming assembly as taught by Simmons (FIGS. 1-3, #38, Col. 3, lines 16-18) to include the expander as taught by Chan (FIG. 

Regarding Claim 5:
As combined, Simmons/Chan discloses as above claimed. As discussed, Chan teaches, wherein the wedge (100) comprises a base (FIG. 6, #100 has a base as illustrated by the projection view of FIG. 5) of a transverse width (FIG. 6, #100) in the feed direction (“C”), wherein the base (FIG. 6, #100 has a base as illustrated by the projection view of FIG. 5) has at least in sections an increasing transverse width in the feed direction or the base having at least in sections a constant transverse width in the feed direction (FIG. 6, #100 has a constant transverse width at the upstream and downstream sections of “C”).
Though Chan illustrates a width of the wedge (FIG. 6, #100) it does not explicitly teach the actual value of the width, and it would be obvious that the wedge (100) have a width.  However, Simmons in view of Chan does not explicitly teach, measuring section-wise at least 10 mm.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to select the appropriate width of the wedge (100), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (I).  Please note that the instant application, Specification, page 11, paragraph [0045], applicant has not disclosed any criticality for the claimed limitations. Additionally, since Simmons in view of Chan is an analogous apparatus for the production of a cushion product, it would be further obvious that the range of the width would be similar to the applicant’s claimed invention.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection is based on new rationale and was not utilized in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        18 Jan 22


/DARIUSH SEIF/Primary Examiner, Art Unit 3731